Robinson, J.,
delivered the opinion of the court.
The question presented in the first bill of exceptions, it is unnecessary to decide. The objection to the admissibility of the paper, purporting to be an order, signed by French, Assistant Provost Marshal, on the ground that no evidence had been offered of its authentication, is fully answered by the proof in the second bill of exceptions. The execution of the order by French, and its delivery to the witness Dale, with directions to go to the stable of the appellee and take *possession of the horse, being proven, we think it was admissible in evidence, to explain how and under what circumstances, the horse was surrendered to the authorities of the United States. We concur therefore with the ruling of the court in the second bill of exceptions.
The declarations of Fish, under whom the appellant claimed title, were clearly inadmissible. They were declarations of a party in his own interests, not made in the presence of any one authorized by the Government to assent, acquiesce in or disavow the same. The doctrine of estoppel in pais, so confidently relied on by the counsel for the appellant, stands upon the broad grounds of public policy and good faith; it is interposed to prevent injustice and to guard against fraud, by denying to a party the right to repudiate his admissions, when they have been acted upon by persons to whom they were directed, and whose conduct they were intended to influence. Alexander v. Walter, 8 Gill, 239. There is not a particle of evidence, to show that the Government ever assented to or permitted any one to act upon the declarations of Fish; and to hold under such circumstances, that the Government is to be estopped from reclaiming its property, would be to carry the doctrine to an extent, not warranted by any authority and in violation of every principle of public policy and public justice. The law prescribes how and in what manner the public property is to be *84sold, and it is well established, that persons dealing with agents or officers in regard thereto, are bound to know the extent of their authority. United States v. Nicoll, 1 Paine, 646; Delafield v. Illinois, 26 Wend. 192; Baltimore v. Reynolds, 20 Md. 1.
We concur also with the court in refusing the defendant’s first prayer. It is based upon the theory, that the bare possession of the horse by Fish, with the consent of the officers of the Government, and sale by him to the appellant, were sufficient to pass title to the purchaser. That no one can transfer to another, a better title than he has himself, is a *maxim, says Chancellor Kent, “ alike of the common and the civil law, and a sale ex ri termini imports nothing more, than that the bona ñde purchaser succeeds to the rights of.the vendor.” The exceptions to this general principle in regard to the sale of personal property, as for instance sales by consignees, — or by persons into whose custody goods are put and whose common business, it is to sell, — or the possession of money, or bills payable to bearer, where possession carries with it the property, and othfer exceptions not necessary here to enumerate, do not embrace the case now before us.
The second prayer is liable to the same objection. Fish may have obtained possession of the horse from “ the Quartermaster,” and the appellant may have been a bona ñde purchaser, but a sale thus made, without the authority or assent of the Government, could not operate as a transfer of title against the latter. The record shows that officers in the discharge of their military duties, were permitted of necessity to,use horses belonging to the Government, and such use and possession, with or without the" consent of the Government, conferred no power, expressly or by implication, to sell and dispose of the same, in fraud of the rights of the United States.
The third prayer is yet more objectionable. It required the jury to find title in the appellant, unless they should believe that Fish obtained possession of the horse, by some such means as would amount to felony at common law. No authority was offered in support of this proposition, and we know of no principle upon which it can be sustained.
Concurring therefore with the rulings of the court below, we affirm the judgment.

Judgment affirmed.